                 Case 4:18-cv-00342-KGB Document 98-1 Filed 12/17/19 Page 1 of 2


                                                                              Matthew A. Kezhaya <matt@kezhaya.law>



Emails with Kelly Boyd
Matthew A. Kezhaya <matt@kezhaya.law>                                                           Mon, Aug 5, 2019 at 1:06 PM
To: Michael Cantrell <michael.cantrell@arkansasag.gov>
Cc: John Burnett <jburnett@laveyandburnett.com>, Joshua Gillispie <josh@greenandgillispie.com>, Melanie Stambaugh
<MStambaugh@rodey.com>, Gerry Schulze <gschulze@b-s-m-law.com>, "dniose@americanhumanist.org"
<dniose@americanhumanist.org>, "mmiller@americanhumanist.org" <mmiller@americanhumanist.org>, "patrick@ffrf.org"
<patrick@ffrf.org>, "stu.dehaan@gmail.com" <stu.dehaan@gmail.com>, Nicholas Bronni
<nicholas.bronni@arkansasag.gov>, Vincent Wagner <vincent.wagner@arkansasag.gov>, Dylan Jacobs
<dylan.jacobs@arkansasag.gov>, "William C. Bird III" <william.bird@arkansasag.gov>, "gary.sullivan@sos.arkansas.gov"
<gary.sullivan@sos.arkansas.gov>, "hsasser@firstliberty.org" <hsasser@firstliberty.org>, "mberry@firstliberty.org"
<mberry@firstliberty.org>, Lea Patterson <lepatterson@firstliberty.org>, "Andrew G. Schultz" <aschultz@rodey.com>
Bcc: kezhaya-law-plc-TPdAqBFSUX@mycasemail.com, doug mesner <doug.mesner@gmail.com>

  See attached for supplemental disclosures pertaining to the State's RFP 6 to intervenors (requesting
  copies of ESI)

  Matthew A. Kezhaya

  Kezhaya Law PLC
  1202 NE McClain Rd
  Bentonville, AR 72712
  p: (479) 431-6112
  f: (479) 282-2892
  e: matt@kezhaya.law

  This message may contain confidential or privileged information and was intended for a particular
  recipient. If it appears that I sent this to you in error, please inform me and delete this message.


  ---------- Forwarded message ---------
  From: Doug Mesner <doug.mesner@gmail.com>
  Date: Thu, Jun 27, 2019 at 12:46 AM
  Subject: Emails with Kelly Boyd
  To: Matthew A. Kezhaya <matt@pinnacle.law>




  9 attachments
      Gmail - Arkansas Capitol Arts Preliminary Application Request.pdf
      173K
      Gmail - Arkansas Monument.pdf
      92K
      Gmail - Fwd_ Capitol Arts and Grounds Commission Review Subcommittee Meeting.pdf
      108K
      Gmail - Following up re_ monument approval process.pdf
      166K
      Gmail - Fwd_ Presentation to the Capitol Arts and Grounds Commission.pdf
      122K
      Gmail - Fwd_ Upcoming Monument Hearing.pdf
      85K
      Gmail - Fwd_ Satanic Temple Proposal Public Hearing.pdf
         Case 4:18-cv-00342-KGB Document 98-1 Filed 12/17/19 Page 2 of 2
134K

Gmail - The Satanic Temple Public Comments Hearing Request.pdf
187K
Gmail - Upcoming Monument Hearing.pdf
855K
